DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 27, 2021.
Claims 1 and 9 are pending in this action. Claims 1 and 9 have been amended. Claims 2-8 have been canceled. 
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous indication of allowable subject matter has been withdrawn, based on newly founded references.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhardwaj et al. (US 8,032,383), Song et al. (US 2014/0244258), and Espinisa (2018/0093814).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al. (US 8,032,383) in view of Song et al. (US 2014/0244258) further in view of Espinisa (2018/0093814).
As per claim 1, Bhardwaj discloses, a speech recognition system for a home appliance (col. 14, lines 7-26, device 740 “home appliance”), comprising: 
Bhardwaj discloses, the home appliance activate (col. 14, line 34-50), but does not explicitly disclose, however Espinosa discloses, the home appliance configured to activate a speech recognition device installed in the home appliance based on receiving a predetermined triggering word from a user (Paragraph 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use in the invention of Bhardwaj’s home appliance activating a speech recognition device based on a triggering word as taught by Espinosa so as to control appliance system using voice recognition (Paragraph 0141).
receive an utterance of a single sentence including a plurality of intents for control of the home appliance while the speech recognition device is activated (col. 13, line 51-col. 14, line 26), but does not explicitly disclose, however Song discloses, single sentence including a plurality of intents (Paragraphs 0036 and 0037). 
a server configured to: receive the utterance from the home appliance, interpret the utterance through intent determination, and transmit a control command to the home appliance based on the determination (col. 16, line 37-col. 19, line 31), 
wherein the intent determination comprises a function to be performed by the home appliance and a value to be set in the home appliance when the home appliance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use in the invention of Bhardwaj’s home appliance to user Song’s single sentence including a plurality of intents in order to consumer usability can be significantly increased because a multi-operation intention can be cheeked in one sentence (Abstract).

As per claim 9, it is analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because the corresponding claim has similar limitations. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 1, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656